DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: i.e., “operation as a first acquisition unit configured to acquire first information pertaining to a positioning of a worker executing a work step included in a process for manufacturing a product on a production line; operation as a second acquisition unit configured to acquire second information pertaining to a usage condition of a tool the worker uses in the work step; operation as an estimation unit configured to estimate quality of a product being made through the work step according to a degree to which the positioning of the worker and a degree to which the usage condition of the tool represented by the acquired first information and the acquired second information conforms to a predetermined first standard and a predetermined second standard; and operation as an output unit configured to output information pertaining to a result of estimating the quality of the product” i.e., Para 46-48 and Fig 3 specifically define the first acquisition unit, second acquisition unit, estimation unit and output unit.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 16 and 17 recites “operation as an estimation unit configured to estimate quality of a product being made through the work step according to a degree to which the positioning of the worker and a degree to which the usage condition of the tool represented by the acquired first information and the acquired second information conforms to a predetermined first standard and a predetermined second standard”. However, it is not clear  how Applicant is trying to estimate the quality of the product 
Dependent claims does not overcome the deficiency of the independent claims as a whole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-8, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016042332 (Reference in IDS).
	Regarding Claim 1, JP2016042332 teaches a quality estimation device comprising (Fig 1 Unit 2 and Para 12, an operation inspection device 2) a processor configured with a program to perform operations (Para 16, operation inspection device 2 is a general purpose computer which inherently has a processor configured with a program to perform operation i.e., operation is digitally recorded is compared with the operator operation data, and a process for recording the section of the worker operation data, which is not suitable for the reference operation pattern, in the accompanying information of the operator operation data is performed) comprising:
	operation as a first acquisition unit configured to acquire first information pertaining to a positioning of a worker executing a work step included in a process for manufacturing a product on a production line (Para 17 and 18, The motion inspection device 2 generates the movement of the human body when the operator operation data is generated i.e., operation as a first acquisition unit. A coordinate of a joint part of a human body is calculated from coordinates of a part of an operator 6 
	operation as a second acquisition unit (Para 18, element work means) configured to acquire second information (Para 18, an element work of a sealing operation) pertaining to a usage condition of a tool (Para 20, weight inspection system 5) the worker uses in the work step (Para 20, A code reader 5 b for reading a management code of an envelope 7 a seen from a window of an envelope 7 a sealed with enclosures 7 b, 7 c in a system for inspecting excess and deficiency of the enclosures b, c enclosed in a. This device is constituted of a weight meter 5 i.e., tool a for measuring the weight of an envelope 7 a enclosing the enclosures 7 b, 5 c and a weight inspection device 7 c storing an expected value of the weight of an envelope 7 a enclosing the enclosures 7 b, c in association with a management code of an envelope 1 a i.e., the worker uses in the work step) ;
	operation as an estimation unit configured to estimate quality of a product being made (Para 29, weight inspection system 5 is used as the quality inspection system i.e., estimation unit configured to estimate quality of a product being made) 
	through the work step according to a degree to which the positioning of the worker (Para 17, a coordinate of a joint part of a human body is calculated from coordinates of a part of an operator 6 photographed in a frame for each frame of a 
	a degree to which the usage condition of the tool represented by the acquired first information (Para 18, an element work of a sealing operation is performed. An element work for sealing an unsealed envelope 7 a, an element work for moving a mountain of an unsealed envelope 7 a obtained by weight inspection work, and an element work for moving a mountain of an envelope 7 a after sealing i.e., a degree to which the usage condition of the tool represented by the acquired first information) and the acquired second information conforms to a predetermined first standard and a predetermined second standard (Para 25, the operation inspection apparatus 2 executes a process (S 9) of confirming whether or not the operation corresponding to the camera 3 that has captured the moving image subjected to the moving image analysis is an operation of using the quality inspection system, and executes a process (S 12) of saving the worker operation data in the moving image storage device 4 if the operation is not an operation of using the quality inspection system, and ends this procedure. In addition, when the quality check system is used, the quality check result of the quality check is acquired from the quality check system, and the time at which the quality error occurs is used as the quality error occurrence time i.e., and the acquired second information conforms to a predetermined first standard and a predetermined second standard); and

	JP2016042332 does not specifically teaches that the functions of first acquisition unit, second acquisition unit, estimation unit and output unit configured in one quality estimation device.
	However, Examiner would like to take official notice as it is obvious for one having ordinary skill in the art to combine all the functions to be performed in one single computer i.e., in this case operation inspection device Unit 2.
	Therefore, it would have been obvious for one having ordinary skill in the art to combine the method of  JP2016042332 with official notice so as to reduce cost while estimate information pertaining to quality of the production line (Para 6),

	Regarding Claim 2, JP2016042332 teaches wherein the positioning of the worker is derived from a positional relationship between a head of the worker and a hand of the worker holding the tool (Para 17, 18 and 32).
	Regarding Claim 3, JP2016042332 teaches wherein: the usage condition of the tool comprises a position of the tool relative to the worker, a position of the tool relative to a work piece subject to the work step, and a tilt of the tool (Para 18).
	Regarding Claim 4, JP2016042332 teaches wherein: the tilt of the tool is derived from an angle of the tool relative to a hand of the worker holding the tool (Para 14).
	Regarding Claim 6, JP2016042332 teaches wherein: at least one of the predetermined first standard and the predetermined second standard is established in accordance with an attribute of the worker (Para 25).
	Regarding Claim 7, JP2016042332 teaches wherein: the usage condition of the tool comprises a position of the tool relative to the worker, the position of the tool relative to a work piece subject to the work step, and a tilt of the tool (Para 18).
	Regarding Claim 8, JP2016042332 teaches wherein: the tilt of the tool is derived from an angle of the tool relative to a hand of the worker holding the tool (Para 14).
	Regarding Claim 12, JP2016042332 teaches wherein: at least one of the predetermined first standard and the predetermined second standard is established in accordance with an attribute of the worker (Para 25).
	Regarding Claim 13, JP2016042332 teaches wherein: at least any one of the predetermined first standard and the predetermined second standard is established in accordance with an attribute of the worker(Para 25).
	Regarding Claim 14, JP2016042332 teaches wherein: at least any one of the predetermined first standard and the predetermined second standard is established in accordance with an attribute of the worker(Para 25).
	Regarding Claim 15, JP2016042332 teaches wherein: at least any one of the predetermined first standard and the predetermined second standard is established in accordance with an attribute of the worker(Para 25).
	Regarding Claim 16, it has been rejected for the same reasons as claim 1.
	Regarding Claim 17, it has been rejected for the same reasons as claim 1 and further teaches a non-transitory computer-readable storage medium storing a quality estimation program, which when read and executed, causes a computer to perform operations (See Fig. 1 has a computer which inherently has memory and processor to perform the operation).
Claims 5, 9-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016042332 in view of Meess et al. Pub. No. US 20180130376 A1
	Regarding Claim 5, JP2016042332 does not specifically teaches 
the work step comprises soldering, fastening, applying a hot melt adhesive, or welding; and the tool comprises a soldering iron, a screwdriver, a glue gun, or a welding rod.
	However, in the same field of endeavor, Meess teaches the work piece 18 defines welding work area 20 where the welding gun may be used to form a weld i.e., work step comprising welding and the welding gun 16 comprising a tool i.e., welding rod (Para 39).
	Therefore, it would have been obvious for one having ordinary skill in the art to combine the method of  JP2016042332 with official notice and further in view of Meess so as to allow the user and/or observer to visualize the processed data in real time and the visualized data is operative to provide the user with useful feedback regarding the characteristics and quality of the weld (See Meess Para 69).

	Regarding Claim 9, JP2016042332 does not specifically teaches 
 wherein: the work step comprises soldering, fastening, applying a hot melt adhesive, or welding; and the tool comprises a soldering iron, a screwdriver, a glue gun, or a welding rod.
	However, in the same field of endeavor, Meess teaches the work piece 18 defines welding work area 20 where the welding gun may be used to form a weld i.e., work step comprising welding and the welding gun 16 comprising a tool i.e., welding rod (Para 39).
	Therefore, it would have been obvious for one having ordinary skill in the art to combine the method of  JP2016042332 with official notice and further in view of Meess so as to allow the user and/or observer to visualize the processed data in real time and the visualized data is operative to provide the user with useful feedback regarding the characteristics and quality of the weld (See Meess Para 69).
	Regarding Claim 10, JP2016042332 does not specifically teaches, wherein:
the work step comprises soldering, fastening, applying a hot melt adhesive, or welding; and the tool comprises a soldering iron, a screwdriver, a glue gun, or a welding rod.
	However, in the same field of endeavor, Meess teaches the work piece 18 defines welding work area 20 where the welding gun may be used to form a weld i.e., work step comprising welding and the welding gun 16 comprising a tool i.e., welding rod (Para 39).
	Therefore, it would have been obvious for one having ordinary skill in the art to combine the method of  JP2016042332 with official notice and further in view of Meess 
	Regarding Claim 11, JP2016042332 does not specifically teaches 
 wherein: the work step comprises soldering, fastening, applying a hot melt adhesive, or welding; and the tool comprises a soldering iron, a screwdriver, a glue gun, or a welding rod.
	However, in the same field of endeavor, Meess teaches the work piece 18 defines welding work area 20 where the welding gun may be used to form a weld i.e., work step comprising welding and the welding gun 16 comprising a tool i.e., welding rod (Para 39).
	Therefore, it would have been obvious for one having ordinary skill in the art to combine the method of  JP2016042332 with official notice and further in view of Meess so as to allow the user and/or observer to visualize the processed data in real time and the visualized data is operative to provide the user with useful feedback regarding the characteristics and quality of the weld (See Meess Para 69).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP,2018-140432,A - a device, a method and a program for supporting an operator's work in a manufacturing line, and a tool used in a manufacturing operation

JP,2009-110239,A - a work motion analysis system and a work motion analysis method, and more particularly, to a work motion analysis system and a work motion analysis method for extracting a problem by comparing work of a plurality of workers.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647